DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
No IDS was submitted by the Applicant.

Claim Objections
Claims 6, 13, 15 and 20 are objected to because of the following: 
Claim 6 recites the limitation "the MAC delete message" in line 1 and “the one or more VTEPs” in line 2. There are insufficient antecedent basis for these limitation in the claim.
Claim 13 recites the limitation "the MAC delete message" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, recites the limitation “the master VTEP” and “the non-master VTEP” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the MAC delete message" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, it recites “a shutdown message” in line 1 and “a VTEP” in lines 1-2, both are already recited in claim 9. It’s unclear if limitations “a shutdown message” and “a VTEP” of this claim are referring to limitations “a shutdown message” and “a VTEP” of claim 9.    
As to claim 17, it recites “a MAC” and “a VTEP” in line 3, both are already recited in claim 16. It’s unclear if these limitations of this claim are referring to the limitations of claim 16.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (US 2005/0055570 A1) (hereinafter, “Kwan”) in view of Nagarajan et al. (US 2020/0127919 A1) (hereinafter, “Nagarajan”).

As to claim 1, Kwan discloses a computer-implemented method for enforcing media access control (MAC) learning limits (MLLs) on multi-homed access ports ([0080], [0057]), the method comprising: 
configuring a set of MLL violation actions to be performed by a virtual extensible local area network (VxLAN) …, the set of MLL violation actions comprising initiating at least one of a shutdown message to shut down an Ethernet segment (ES) (“At step 412, the system administrator specifies the action taken when a security violation occurs. In the case where the system administrator has specified the secure MAC addresses for the port, a security violation occurs when the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In the case where the port is configured to "learn" secure MAC addresses, a security violation occurs when the maximum number of secure MAC addresses has already been reached, and the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In an embodiment, the system administrator configures the network access device to take one of two actions when a security violation occurs: either drop packets from the violating address or disable the port altogether for a specified amount of time.” -e.g. see, [0057], see also, Fig. 4; [0050]-[0057]; herein, one of two actions are taken when maximum number of MAC addresses has already been learned (i.e. a network access device is configured for a set of MLL violation actions); action comprises disable the port (i.e. shut down an ethernet segment) of a network access device; para. [0008] discloses the network access device is a switch; Thus, when a port of a switch is disabled, an Ethernet segment for that particular port goes offline or in shut down mode; Further to clarify, para. [0009] and [0078] disclose the network as virtual extensible local area network (VLAN)); 
in response to detecting a violation of the MLL associated with the MAC, performing one or more of the set of MLL violation actions to enforce the MLL (“In the case where the port is configured to "learn" secure MAC addresses, a security violation occurs when the maximum number of secure MAC addresses has already been reached, and the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In an embodiment, the system administrator configures the network access device to take one of two actions when a security violation occurs: either drop packets from the violating address or disable the port altogether for a specified amount of time.” -e.g. see, [0057], see also, Fig. 4; [0050]-[0057]).
Kwan doesn’t explicitly disclose configuring a VxLAN tunnel endpoint (VTEP); receiving a learn notification associated with a MAC on the VTEP, the VTEP being multi-homed to a host and comprises an ES access port. 
However, in an analogous art, Nagarajan discloses configuring a VxLAN tunnel endpoint (VTEP) and receiving a learn notification associated with a MAC on the VTEP, the VTEP being multi-homed to a host and comprises an ES access port (“Once the EVPN is operational for the {EVI, ESI} pair, PE devices 10 output routing protocol messages, e.g., MAC/IP advertisement route (Type 2), to other PE devices to announce media access control (MAC) addresses associated with customer equipment in local customer networks 6. A MAC/IP advertisement route may specify the MAC addresses and IP addresses that are associated with the MAC addresses. For example, PE devices 10 output routes including an RD, ESI, Ethernet Tag Identifier, MAC information (e.g., MAC address and MAC address length), IP address information (e.g., IP address and IP address length), and VNI, for example. In this way, each VTEP learns the MAC addresses owned by other VTEPs.” -e.g. see, [0028]; herein, VTEP is configured to receive a learn notification (i.e. routing protocol messages) which includes MAC addresses; Nagarajan further discloses VTEP being multi-homed to a host (e.g. para. [0030]: “In this way, PE devices 10 provide a multi-homed EVPN/VXLAN interconnection between customer networks 6. As such, each of PE devices 10 operates as a gateway between the EVPN of network 12 and VXLANs 9, and may function as VXLAN Tunnel Endpoints (“VTEPs”) with respect to VXLANs 9. That is, each PE device 10 may include logically separate routing instances for VXLAN 9 and the EVPN of network 12 and each operates to bridge traffic between the two distinct internal routing instances.”); Further to clarify: Nagarajan discloses PE devices (i.e. VTEP) comprises an ES access port -e.g. see, [0063]; herein, one or more protected VTEP addresses that indicate the IP address of other PE devices connected to the same multi-homed Ethernet segment as PE device 200. and [0059]; which discloses VTEP with ES port; see also, Fig. 1, herein, PE devices performs as VTEP and connected to Ethernet segment; thus VEP contains ports for inbound and outbound data communication from Ethernet segment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwan with the teaching of Nagarajan to include configuring a VxLAN tunnel endpoint (VTEP); receiving a learn notification associated with a MAC on the VTEP, the VTEP being multi-homed to a host and comprises an ES access port in order to reducing the occurrence of traffic black-holing (Nagarajan: para. [0008]).
  
As to claims 9 and 16, these are rejected using similar rationale as for the rejection of claim 1. Nagarajan further discloses one or more processors; a non-transitory computer-readable medium comprising instructions (e.g. see, Nagarajan: para [0052]).

As to claim 2, the combination of Kwan and Nagarajan disclose further comprising, in response to determining that learning the MAC would not cause the MLL to be reached or exceeded, syncing the MAC with one or more VTEPs in the ES (Kwan discloses learn MAC addresses until maximum number of MAC has already been reached which would be equivalent to syncing the MAC in response to determining that learning the MAC would not cause the MLL to be reached -e.g. see, Kwan: [0057]; Nagarajan discloses learning MAC with one or more VTEPs -e.g. see, Nagarajan: [0028]; Thus, in combination teaches the limitation of claim 2).

As to claim 10, it is rejected using the similar rationale as for the rejection of claim 2.

As to claim 3, the combination of Kwan and Nagarajan disclose further comprising, in response to determining that learning the MAC would cause the MLL to be reached but would not cause the MLL to be exceeded, disabling MAC learning for the ES (Kwan: “In the case where the port is configured to "learn" secure MAC addresses, a security violation occurs when the maximum number of secure MAC addresses has already been reached, and the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In an embodiment, the system administrator configures the network access device to take one of two actions when a security violation occurs: either drop packets from the violating address or disable the port altogether for a specified amount of time.” -e.g. see, Kwan: [0057], see also, Kwan: Fig. 4; [0050]-[0057]; herein, MAC addresses has already been reached (i.e., when learning the MAC would cause the MLL to be reached), disable the port altogether (i.e. disabling MAC learning for the ES)).

As to claim 11, it is rejected using the similar rationale as for the rejection of claim 3.

As to claim 5, the combination of Kwan and Nagarajan disclose further comprising, in response to determining that learning the MAC would cause the MLL to be exceeded, syncing at least one of the shutdown message if the MLL violation action has been configured as shutdown (Kwan: “At step 412, the system administrator specifies the action taken when a security violation occurs. In the case where the system administrator has specified the secure MAC addresses for the port, a security violation occurs when the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In the case where the port is configured to "learn" secure MAC addresses, a security violation occurs when the maximum number of secure MAC addresses has already been reached, and the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In an embodiment, the system administrator configures the network access device to take one of two actions when a security violation occurs: either drop packets from the violating address or disable the port altogether for a specified amount of time.” -e.g. see, Kwan: [0057], see also, Kwan: Fig. 4; [0050]-[0057]; herein, one of two actions are taken when maximum number of MAC addresses has already been learned (i.e. a network access device is configured for a set of MLL violation actions); action comprises disable the port (i.e. sending a shutdown message to shut down an ethernet segment) of a network access device).

As to claim 8, the combination of Kwan and Nagarajan disclose wherein the ES access port is a VxLAN EVPN multi-homed access port (Nagarajan: “… wherein the plurality of PE devices are peer VTEPs for the tunneling protocol, and wherein the EVPN is reachable by an Ethernet segment connecting the plurality of egress PE devices to a customer edge (CE) device that is multi-homed to the plurality of egress PE devices over the Ethernet segment;” -e.g. see, [0010]; see also, [0059]; which discloses VTEP with ES port).

As to claim 13, the combination of Kwan and Nagarajan disclose wherein at least one of the shutdown message or the MAC delete message is part of a border gateway protocol Ethernet virtual private network (BGP-EVPN) (Kwan: Fig. 4; [0057]; herein, MAC addresses has already been reached (i.e., when learning the MAC would cause the MLL to be reached), disable the port altogether (i.e. initiating the shutdown message); Nagarajan: “In an EVPN, L2 address learning (also referred to as “MAC learning”) on a core-facing interface of a PE device occurs in the control plane rather than in the data plane (as happens with traditional bridging) using a routing protocol. For example, in EVPNs, a PE network device typically uses the Border Gateway Protocol (“BGP”) (i.e., an L3 routing protocol) to advertise to other PE devices the MAC addresses the PE device has learned from the local consumer edge network devices to which the PE device is connected. As one example, a PE network device may use a BGP route advertisement message to announce reachability information for the EVPN, where the BGP route advertisement specifies one or more MAC addresses learned by the PE device instead of L3 routing information.” -e.g. see, Nagarajan: [0005]; see also, Nagarajan: [0026], [0028], [0055]).

As to claim 14, the combination of Kwan and Nagarajan disclose further comprising, in response to receiving a shutdown message from a VTEP, initiating a shutdown of the ES (Kwan: e.g. see, [0057], see also, Fig. 4; [0050]-[0057]; herein, one of two actions are taken when maximum number of MAC addresses has already been learned (i.e. a network access device is configured for a set of MLL violation actions); action comprises disable the port (i.e. shut down an ethernet segment) of a network access device; para. [0008] discloses the network access device is a switch; Thus, when a port of a switch is disabled, an Ethernet segment for that port goes offline or in shut down mode; Nagarajan discloses learning MAC with one or more VTEPs -e.g. see, Nagarajan: [0028]; Thus, in combination teaches the above limitation).

As to claim 17, the combination of Kwan and Nagarajan disclose further comprising, in response to the MLL not being exceeded, performing steps comprising: in response to receiving a MAC at a VTEP, learning the MAC; disabling further MAC learning for the ES; and syncing the MAC with other VTEPs (Kwan discloses learn MAC addresses until maximum number of MAC has already been reached which would be equivalent to syncing the MAC in response to determining that learning the MAC would not cause the MLL to be reached; disable the port altogether (i.e. disabling MAC learning for the ES) -e.g. see, Kwan: [0057]; Nagarajan discloses learning MAC with one or more VTEPs -e.g. see, Nagarajan: [0028]; Thus, in combination teaches the limitation of the claim).

As to claim 18, the combination of Kwan and Nagarajan disclose wherein the set of MLL violation actions comprises initiating the shutdown message (Kwan: Fig. 4; [0057]; herein, MAC addresses has already been reached (i.e., when learning the MAC would cause the MLL to be reached), disable the port altogether (i.e. initiating the shutdown message)).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nagarajan and further in view of Jacob DA Silva et al. (US 10,715,411 B1) (hereinafter, “Jacob DA Silva”).


As to claim 4, neither Kwan nor Nagarajan explicitly disclose comprising electing a master VTEP from a set of VTEPs to resolve conflicts in allowed MACs on the ES across the set of VTEPs.
However, in an analogous art, Jacob DA Silva discloses comprising electing a master VTEP from a set of VTEPs to resolve conflicts in allowed MACs on the ES across the set of VTEPs (“An IoT gateway device may broadcast an ARP request to each networking switch in the cluster using a virtual IP (VIP) address that is, for example, a logical virtual networking switch combining each networking switch in the cluster. While each networking switch my receive the address resolution protocol (ARP) request from the gateways, only the master networking switch may respond to the ARP request. In the ARP response, the master networking switch provides the gateway with the MAC address of the master networking switch for the gateway to use as the destination address in subsequent packet headers for communicating with the cluster of IoT edge server devices. If the current master networking switch goes down (or the directly linked compute node becomes unreachable), then the other vertical/VRRP protocols lead to the selection of a new master networking switch. The new master then responds to ARP requests with an ARP response that identifies the IP address of the new master for use as the destination address in further packet headers for communicating with the cluster.” -e.g. see, Jacob DA Silva: col. 23, lines 16-34; Jacob DA Silva teaches the concept by selecting a master networking switch which also receives address resolution protocol).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwan and Nagarajan with the teaching of Jacob DA Silva to include electing a master VTEP from a set of VTEPs to resolve conflicts in allowed MACs on the ES across the set of VTEPs in order to properly alter networking device priority responsive to compute node fitness.

As to claim 19, it is rejected using the similar rationale as for the rejection of claim 4.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nagarajan and further in view of Cirkovic et al. (US 2013/0016606 A1) (hereinafter, “Cirkovic”).

As to claim 6, neither Kwan nor Nagarajan explicitly disclose comprising, in response to receiving the MAC delete message from a master VTEP, withdrawing a synced MAC from the one or more VTEPs.
However, in an analogous art, Cirkovic discloses comprising, in response to receiving the MAC delete message from a master VTEP, withdrawing a synced MAC from the one or more VTEPs (“During an operation, when AS 202 detects a loss of CC message 252 over link 220, AS 202 sets RDI to one (1) (RDI=1) and sends a CC message with RDI=1 to primary router 206 indicating that link 220 is down. After receipt of the CC message with RDI status (RDI=1), primary router 206 obtains MAC addresses learned overtime relating to the interface with AS 202, and sends a MAC withdrawal message containing learned MAC addresses to ports belonging to the same VPLS domain 212.” -e.g. see, Cirkovic: [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwan and Nagarajan with the teaching of Cirkovic to include comprising, in response to receiving the MAC delete message from a master VTEP, withdrawing a synced MAC from the one or more VTEPs in order to improve network communication using ethernet switching protection.

As to claim 7, the combination of Kwan, Nagarajan and Cirkovic disclose wherein the MAC delete message is comprised in a border gateway protocol Ethernet virtual private network (BGP)-EVPN (Kwan: Fig. 4; [0057]; herein, MAC addresses has already been reached (i.e., when learning the MAC would cause the MLL to be reached), disable the port altogether (i.e. initiating a delete message); Nagarajan: “In an EVPN, L2 address learning (also referred to as “MAC learning”) on a core-facing interface of a PE device occurs in the control plane rather than in the data plane (as happens with traditional bridging) using a routing protocol. For example, in EVPNs, a PE network device typically uses the Border Gateway Protocol (“BGP”) (i.e., an L3 routing protocol) to advertise to other PE devices the MAC addresses the PE device has learned from the local consumer edge network devices to which the PE device is connected. As one example, a PE network device may use a BGP route advertisement message to announce reachability information for the EVPN, where the BGP route advertisement specifies one or more MAC addresses learned by the PE device instead of L3 routing information.” -e.g. see, Nagarajan: [0005]; see also, Nagarajan: [0026], [0028], [0055]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nagarajan and further in view of Grosser et al. (US 2007/0195793 A1) (hereinafter, “Grosser”).

As to claim 12, the combination of Kwan and Nagarajan disclose further comprising, in response to determining that a synced MAC, if admitted, would cause the MLL to be exceeded, performing steps comprising: … if the violation action is a shutdown, sending the shutdown message to the one or more VTEPs (Kwan: “At step 412, the system administrator specifies the action taken when a security violation occurs. In the case where the system administrator has specified the secure MAC addresses for the port, a security violation occurs when the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In the case where the port is configured to "learn" secure MAC addresses, a security violation occurs when the maximum number of secure MAC addresses has already been reached, and the port receives a packet with a source MAC address that is different than any of the secure MAC addresses. In an embodiment, the system administrator configures the network access device to take one of two actions when a security violation occurs: either drop packets from the violating address or disable the port altogether for a specified amount of time.” -e.g. see, Kwan: [0057], see also, Kwan: Fig. 4; [0050]-[0057]; herein, one of two actions are taken when maximum number of MAC addresses has already been learned (i.e. a network access device is configured for a set of MLL violation actions); action comprises disable the port (i.e. shut down an ethernet segment) of a network access device; Nagarajan discloses learning MAC with one or more VTEPs -e.g. see, Nagarajan: [0028]; Thus, in combination teaches the above limitation).
Neither Kwan nor Nagarajan explicitly disclose ignoring the MAC or sending a delete message to the owner of the MAC to withdraw the MAC from one or more VTEPs in the ES;
However, in an analogous art, Grosser discloses ignoring the MAC or sending a delete message to the owner of the MAC to withdraw the MAC from one or more VTEPs in the ES (“Two other methods for providing layer 2 port blocking are referred to by the assignee of the subject matter described herein as limit learning and MAC lockdown. According to limit learning, a set number of MAC addresses that can be learned is configured on a per VLAN basis. Once that number of MAC addresses has been learned, if a frame arrives with a new MAC source address, a black hole entry is added to the forwarding table for that MAC source address so that any packet received with a MAC destination address corresponding to the black hole entry will be discarded. In the MAC lock down feature, an operator issues a run time command to a layer 2 switch to lock down a layer 2 forwarding table so that no additional entries can be learned after the command. Subsequent MAC addresses that are attempted to be learned are added as black hole entries to the table, so that packets with MAC destination addresses corresponding to the black hole entries will be discarded.” -e.g. see, Grosser: [0006]);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwan and Nagarajan with the teaching of Grosser to include ignoring the MAC or sending a delete message to the owner of the MAC to withdraw the MAC from one or more VTEPs in the ES in order to implement selective layer 2 port blocking using layer 2 source addresses.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nagarajan and further in view of Vattem et al. (US 2019/0132241 A1) (hereinafter, “Vattem”).

As to claim 15, neither Kwan nor Nagarajan explicitly disclose wherein the master VTEP and the non-master VTEP learn and sync MACs independent of each other.
However, in an analogous art, Vattem discloses wherein the master VTEP and the non-master VTEP learn and sync MACs independent of each other (Vattem: “Each multi-homed peer independently learns the customer MAC address using data-plane MAC learning. Due to certain packet hashing operations, a given multi-homed PE may learn only a subset of the customer MAC addresses directly using data-plane MAC learning; it then learns the rest of the MAC addresses from the BGP EVPN control-plane. All PEs multi-homed to a CE use the same Ethernet Segment Identifier (ESI) to denote the link connecting the PE to the CE. Thus, as shown in FIG. 2A, PE1 and PE2 use ESI-X to connect to H3, and PE3 uses ESI-Y to connect to H4. A PE can determine whether a given MAC address is reachable locally and/or via remote PEs using the ESI advertised for the MAC in the BGP EVPN route.” -e.g. see, [0033]; see also, Vattem: [0039], [0028]; herein, The terms VTEP and PE may refer to the same edge device entity depending on the technology being used).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwan and Nagarajan with the teaching of Vattem to include wherein the master VTEP and the non-master VTEP learn and sync MACs independent of each other in order to support secure communication in a multi-homed devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nagarajan in view of  Jacob DA Silva and further in view of Cirkovic.

As to claim 20, neither Kwan nor Nagarajan nor Jacob DA Silva explicitly disclose comprising, in response to receiving the MAC delete message from the master VTEP, withdrawing a synced MAC from the one or more VTEPs in the set of VTEPs.
However, in an analogous art, Cirkovic discloses comprising, in response to receiving the MAC delete message from a master VTEP, withdrawing a synced MAC from the one or more VTEPs in the set of VTEPs (“During an operation, when AS 202 detects a loss of CC message 252 over link 220, AS 202 sets RDI to one (1) (RDI=1) and sends a CC message with RDI=1 to primary router 206 indicating that link 220 is down. After receipt of the CC message with RDI status (RDI=1), primary router 206 obtains MAC addresses learned overtime relating to the interface with AS 202, and sends a MAC withdrawal message containing learned MAC addresses to ports belonging to the same VPLS domain 212.” -e.g. see, Cirkovic: [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwan, Nagarajan and Jacob DA Silva with the teaching of Cirkovic to include comprising, in response to receiving the MAC delete message from a master VTEP, withdrawing a synced MAC from the one or more VTEPs in order to improve network communication using ethernet switching protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495   

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495